Citation Nr: 0513024	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-34 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to April 11, 2000, for 
an increased rating of 100 percent for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1970.  He served in the infantry in Vietnam and was awarded 
the Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision rendered by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that assigned an effective date of 
April 11, 2000, for the award of an increased rating of 100 
percent for PTSD.  


FINDINGS OF FACT

1.  By rating decision dated in September 1999, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective May 31, 1999.  

2.  The 30 percent evaluation for PTSD was continued in 
rating decisions of October 1999 and February 17, 2000.

3.  The veteran did not file a notice of disagreement within 
one year of notice of any of the foregoing decisions.

4.  A VA outpatient record dated February 22, 2000, documents 
the veteran's receipt of group therapy for PTSD.

5.  The veteran's PTSD was totally disabling as of February 
22, 2000; it is not factually ascertainable when the actual 
increase in disability occurred.


CONCLUSION OF LAW

The criteria for an effective date of February 22, 2000, but 
not earlier, for the assignment of a 100 percent evaluation 
for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the implementing regulations [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The veteran's counsel has urged the Board to remand the case 
to the RO for compliance with Pelegrini.  He has not 
indicated why he believes that the veteran would be served by 
such a remand.

The record reflects that the veteran's claim for a 100 
percent rating for PTSD was granted in a Board decision of 
May 2002.  Since the evidence then of record was sufficient 
to substantiate the veteran's claim, VA had no further 
obligations under the VCAA or the implementing regulations.  

As noted above, the effective date for the 100 percent rating 
was subsequently assigned by the RO.

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA and the implementing 
regulations are not applicable to appeals such as the current 
one involving a notice of disagreement with the effective 
date of an increased rating.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  This precedent opinion by the VA General Counsel is 
legally binding upon the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

In any event, the record reflects that through the statement 
of the case, the veteran was informed of the applicable law, 
the facts found by the RO, and the reasons for the RO's 
assignment of April 11, 2000, as the effective date for the 
100 percent rating.  Moreover, it is clear from the arguments 
submitted by the veteran's attorney that he is well aware of 
VA's obligations under the VCAA, the legal criteria 
applicable to the assignment of an effective date for an 
increased evaluation, and the evidence necessary to 
substantiate the claim for an earlier effective date.  

For instance, he has clearly indicated that he is aware that 
an increased evaluation will be assigned from the earliest 
date that it is factually ascertainable that the increase has 
occurred if a claim for increase is received within one year 
thereof.  In addition, he is aware that new and material 
evidence received before the expiration of the appeal period 
will be considered as having been filed in connection with 
the claim which was pending at the beginning of the appeal 
period.  The attorney has presented argument with respect to 
both of these matters and has identified evidence already of 
record as entitling the veteran to an earlier effective date.  
On no occasion, has he identified any outstanding evidence 
that could substantiate the claim.  In fact, it is clear that 
all of the veteran's treatment for PTSD was provided by VA 
and that all of the pertinent VA treatment records have 
already been obtained.  In the Board's opinion, there is no 
outstanding evidence that could be obtained to substantiate 
the claim.  

The arguments presented by the veteran's attorney have been 
rejected by the RO.  In the Board's opinion, a remand of this 
case for the RO to reject those arguments once again would 
only serve to further delay the resolution of this claim with 
no benefit flowing to the veteran.  In sum, the Board is of 
the opinion that any deficiencies in the development and 
consideration of this claim by the RO were insignificant and 
non-prejudicial to the appellant.  They do not warrant 
another remand and further delay of the appellate process.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 2005).  

Evidentiary Background

By unappealed rating action in October 1996, the RO denied 
service connection for PTSD as there was no confirmed 
diagnosis of PTSD at that time.

The veteran received inpatient VA treatment for heroine, 
cocaine, and alcohol dependence in June 1998.  It was noted 
that the veteran received detoxification treatment from a 
private facility.  He gave a history of abusing alcohol since 
he was a teenager.  He had begun using illicit drugs in the 
military.  In addition to his substance abuse problems, the 
veteran was noted to have a personality disorder and 
antisocial traits.  A Global Assessment of Functioning (GAF) 
score of between 30 and 40 was noted at hospital admission 
with a score of 40 noted at discharge.  

In November 1998, the veteran was hospitalized in a VA 
facility for evaluation of chest pain.  This pain was felt to 
be secondary to cocaine use.  The diagnoses at the time of 
his hospital discharge were cocaine dependence and 
personality disorder, antisocial traits.  The GAF score was 
40 at the time of hospital admission and 50 at the time of 
his discharge.  

A January 1999 VA treatment record indicates that the veteran 
talked about his combat stressors with a VA psychiatrist.  An 
impression of PTSD was noted.

On May 13, 1999, the veteran submitted a claim for service 
connection for PTSD.  He noted that he had been diagnosed 
with PTSD by a VA psychiatrist in March 1999.  

The veteran was hospitalized in a VA facility from May 31, 
1999, to June 25, 1999.  It was determined that he met the 
criteria for a diagnosis of PTSD and noted that PTSD was 
initially diagnosed four to five months earlier.  The veteran 
related a history of having a chronically depressed mood 
accompanied by inertia, low self esteem, and decreased 
hedonic capacity for the past several years.  He had not met 
the criteria for panic disorder in the past.  

On mental status examination, the veteran was alert and 
cooperative with good eye contact.  He appeared his stated 
age.  His affect was mildly anxious.  His thought processes 
were goal directed without fundamental thought disorder.  He 
denied delusions, auditory hallucinations, and visual 
hallucinations.  He had no suicidal or homicidal ideations.  
His motor system was normal.  His strengths were his verbal 
skills, motivation, and intelligence.  His weaknesses were 
chronic depression and anxiety symptoms.  The hospital 
discharge summary indicates diagnoses of chronic PTSD; 
alcohol dependence, in remission; cocaine and heroine 
dependence, currently in remission; dysthymia; and panic 
disorder, partially controlled.  A GAF score of 45 was noted 
at discharge.

In August 1999, the veteran was afforded a VA psychiatric 
examination for compensation purposes.  The examination 
included a review of the veteran's claims folder.  The 
examiner noted that the veteran, who saw combat in Vietnam, 
had been unemployed on disability after being hit by a train 
in 1979.  The veteran reported that he had always been 
consumed by what happened in Vietnam.  Following his 
discharge from active duty, he worked at various locations 
including hotels and a car dealership.  He also worked as a 
custodian and at a bottling plant between 1974 and 1975.  He 
was in prison from 1976 to 1979.  In 1979, he fell asleep on 
a train track while drunk and was run over by a train.  He 
had been on disability since that time.  He had gotten 
several temporary jobs, but they did not work out.  The 
veteran had been married three times.  He was currently 
separated from his wife, but they lived in the same house.  
He had several children ranging from age 17 to 32.  

The veteran admitted to one serious suicide attempt when he 
crushed the long neck of a Pepsi bottle and put it in milk 
and scotch and then drank the beverage.  He also took nine 
"yellow jackets" and had cut his wrists.  He woke up two 
days later.  His wrists had stopped bleeding.  He did not 
seek medical attention.  He admitted to homicidal thoughts 
about killing his wife in the past; however, he denied 
current intent or ideation of suicide or homicide.  His 
thought processes were goal directed without a fundamental 
thought disorder.  He denied hallucinations or delusions.  He 
stated that he got angry easily.  His estimated intelligence 
was at least average.  He reported having horrible dreams 
when he first got back from Vietnam and he continued to have 
intrusive thoughts with terrible flashbacks and a startle 
reaction.  He described feelings of detachment and a sense of 
foreshortened future.  He had difficulty with sleep and 
irritability.  He described isolation and depression.  He was 
on risperidone for sleep, hydroxyzine for nerves, and 
sertraline for depression.  

The examiner opined that the veteran met the DSM-IV criteria 
for PTSD.  It was noted that his personality issues and 
substance abuse predated his active service.  The pertinet 
diagnoses were PTSD, chronic; heroin dependence, in 
remission; alcohol dependence, in remission; cocaine 
dependence, in remission; and a personality disorder.  An 
overall GAF score of 50 was estimated.  The veteran's GAF 
related only to his PTSD without consideration of his 
personality disorder and substance abuse was estimated to be 
between 55 and 60.

By rating action in September 1999, the RO granted service 
connection for PTSD and assigned a disability evaluation of 
30 percent, effective May 31, 1999, the date of his admission 
to a VA medical facility for treatment of PTSD.  The veteran 
was advised of this decision and of his appellate rights by 
letter dated in September 1999.

In a statement received in August 1999, the veteran requested 
a temporary total evaluation for PTSD based on his 
hospitalization from May to June 1999.  By rating decision in 
October 1999, the 30 percent evaluation for PTSD was 
continued.  The veteran was advised of this decision and of 
his appellate rights by letter dated in October 1999.

In a statement received in October 1999, the veteran again 
informed the RO that he was seeking a total temporary rating 
based on his hospitalization in May and June 1999.

In a rating decision dated February 17, 2000, the RO granted 
a temporary total evaluation for PTSD from May 31, 1999, 
through June 29, 2000.  It also determined that a schedular 
evaluation of 30 percent was warranted from June 30, 2000, 
based upon the symptomatology present from the time of the 
veteran's hospital discharge.  The veteran was advised of 
this decision and of his appellate rights by letter dated in 
February 2000.  

On April 11, 2000, the RO received a VA Form 21-4138 from the 
veteran wherein he expressed a desire to, "file for an 
increased rating of my [service-connected] PTSD."  He had 
alleged that his symptoms had increased in severity and that 
treatment records from the St. Louis VAMC would substantiate 
this.  

The RO subsequently received additional treatment records 
from the St. Louis VAMC.  These records reflect that he 
underwent group therapy.  A psychology note dated February 
22, 2000, notes the veteran's participation in group therapy 
but does not provide any details concerning the symptoms or 
severity of his PTSD.  A record dated March 1, 2000, 
indicates that the veteran continued to struggle with severe 
and chronic PTSD symptoms that impacted multiple areas of his 
life.  He had remained free of illicit substances for 
approximately two years and remained active in relapse 
prevention.  A subsequent treatment record, also dated in 
March 2000, indicates that the veteran had relationships that 
were impaired with emotional distancing and poor anger 
control with verbally abusive interactions.  He had guilt 
over his physical abuse in prior relationships and a lack of 
contact with his oldest son.  He continued to remain 
substance free and used anger management and self talk as 
coping skills to moderate his PTSD symptoms and prevent 
relapses.  He actively participated in group therapy. 

An April 24, 2000, treatment record notes that the veteran 
was "bothered considerably" by psychological or emotional 
problems during the month prior to the interview.  He had no 
suicidal ideation, only an occasional thought.  

In May 2000, the veteran was afforded a VA psychiatric 
examination.  The examination included a review of the 
veteran's claims folder.  The veteran continued to live with 
his spouse and his 18 year old daughter.  He attended group 
therapy for his PTSD.  He described a preoccupation with his 
own impending death and felt hesitant to leave the house.  It 
took effort for him to go in for his appointments.  He felt 
the start of panic, increased respiration, and pounding heart 
beats about twice per month.  He constantly thought about 
what he should have done or what he had done during Vietnam.  
He felt that he should have died there.  Three times a week 
he would awaken startled from his sleep.  At other times, he 
would awaken with nightmares.  He reported that he still 
experiences sleepless nights and will sleep better during the 
day.  He argued with his wife.  

The examination disclosed that the veteran was oriented, 
casually attired, and cooperative.  He appeared sleepy.  His 
attention and concentration were retained.  His thought 
processes were coherent with no thought disorder.  His 
thought content was preoccupied with Vietnam trauma.  His 
mood and affect were depressed, worried, anxious, and 
hesitant with a blunt expression.  His insight and judgment 
were retained.  An overall GAF score of 45 was assigned with 
a GAF score of 50 based solely on PTSD.  

By rating action in July 2000, the RO granted an increased 
rating of 50 percent for the veteran's PTSD, effective from 
April 11, 2000.  The RO noted that the recent VA examination 
had shown an increase in the veteran's PTSD symptoms.  The 
veteran appealed the assignment of the 50 percent disability 
evaluation contending that he was totally disabled due to his 
PTSD.  

In an October 2000 statement, the veteran's VA psychiatrist 
noted that the veteran had nightmares, intrusive thoughts, 
and a "host of avoidant symptoms" related to his PTSD.  
Over the years, the veteran had great difficulty controlling 
his temper. However, he had made gains with respect to his 
temper in recent years.  He had trouble with authority and 
physical problems in addition to his PTSD.  The veteran was 
considered totally disability with respect to employment and 
his current GAF score was noted to be 32.  

In the April 2001 substantive appeal, the veteran's attorney 
asserted that an earlier effective date was warranted for the 
increased disability evaluation assigned for the veteran's 
PTSD.  

In his August 2001 application for TDIU benefits, the veteran 
noted that he worked 10 to 15 hours a week at a local mall 
conducting surveys from September 1999 to March 2000 before 
quitting due to his PTSD.  He worked from 5 to 10 hours a 
week from August 2000 to December 2000 at U Store It. In a 
subsequent statement, the veteran noted that he worked 
between 15 and 20 hours a week at a mall conducting surveys 
from September 1998 to March 1999.  He quit the job due to 
claimed employment discrimination.  He reported difficulty 
keeping jobs since his return from Vietnam.  

In an August 2001 response to a VA request for information, U 
Store It reported that the veteran worked an average of 7 
hours a week during his employment with them and that he had 
not lost any time from work due to disability.  It was noted 
that the veteran quit his job in December 2000.  

By rating action in January 2002, the RO denied an earlier 
effective date for the grant of an increased rating for PTSD.

In March 2002, the Board issued a decision granting a 100 
percent rating for the veteran's PTSD.  The Board 
specifically noted that the 100 percent rating was "for the 
full period of his appeal."  In the June 2002 rating 
decision currently on appeal, the RO assigned an effective 
date of April 11, 2000, for the 100 percent rating granted by 
the Board.  

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2004).  With 
regard to the terms "application" or "claim," the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. § 
3.155(a).  The Board further notes that the VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  Otherwise, it will be the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 20.302 
(2004).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination.  38 C.F.R. § 20.201 (2004).  See also Moore v. 
West, 13 Vet. App. 69 (1999), which defines a valid notice of 
disagreement.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. § 
3.104(a) (2004).  If a claimant wishes to reasonably raise 
CUE, "there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . . 
. that, if true, would be clear and unmistakable error on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

If new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim, which 
was received before that date.

New and material evidence received prior to the expiration of 
the appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b) (2004).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Analysis

The veteran's attorney essentially advances three arguments 
in support of the veteran's claim for an earlier effective 
date.  

He argues that the statement received from the veteran on 
April 11, 2000, should be considered a notice of disagreement 
with the September 1999 rating action that awarded the 30 
percent evaluation for PTSD, rather than a claim for 
increase.  The Board does not agree.  In the statement of 
April 2000, the veteran specifically indicated that he was 
filing for an increased rating for PTSD because his symptoms 
had worsened.  In addition, he identified evidence that could 
be obtained to substantiate his claim for an increased 
evaluation.  In this statement, he did not refer to any prior 
decision by the RO or express dissatisfaction with any action 
by the RO.  This statement clearly does not constitute a 
valid notice of disagreement with any prior rating decision.  
Moreover, the record does not show and neither the veteran 
nor his attorney has alleged that any other timely notice of 
disagreement was received with respect to the September 1999 
rating decision, the October 1999 rating decision, or the 
February 2000 rating decision.

The second argument advanced by the attorney is that the 
veteran's statement of April 2000 constitutes new and 
material evidence received prior to the expiration of the 
one-year period to initiate an appeal of the September 1999 
rating decision.  Although the Board agrees that this 
statement constitutes evidence, the veteran said nothing of 
significance in this statement.  He simply alleged that his 
PTSD had worsened and that his claim for increase could be 
substantiate by other evidence.  Therefore, the Board does 
not agree that this new evidence satisfies the materiality 
requirement of 38 C.F.R. § 3.156(a).  

Finally, the attorney argues that even if the date of receipt 
of the claim for increase is April 11, 2000, the proper 
effective date for the 100 percent rating is May 1, 1999, 
because it is factually ascertainable on the basis of the 
records pertaining to the veteran's VA hospitalization in May 
and June 1999 that he was totally disabled at the time.  
Again, the Board must disagree.  In the unappealed rating 
decision of February 2000, the RO specifically determined 
that the symptomatology present at the time of the veteran's 
hospital discharge in June 1999 warranted the assignment of a 
30 percent evaluation.  Since the veteran did not appeal this 
decision and has not alleged clear and unmistakable error in 
the decision, the Board has no jurisdiction to review the 
RO's factual determination.  

Thus, the Board concludes that an earlier effective date is 
not warranted on the basis of any of the arguments advanced 
by the veteran's attorney.

It is clear from the record that following the unappealed 
decision of February 2000, no communication was received from 
the veteran or anyone acting on his behalf until April 11, 
2000, the currently assigned effective date for the 100 
percent rating.  Following its review of the record, the 
Board has concluded that the proper date of receipt of the 
claim for increase for effective date purposes is February 
22, 2000, the date of the VA psychology note discussed above.  
This note provides no details concerning the symptoms and 
social and occupational impairment associated with the 
veteran's PTSD.  When the veteran was seen by VA on an 
outpatient basis in March 2000, more specific information was 
recorded, to include that the veteran was struggling with 
severe and chronic PTSD symptoms which impacted his life in 
multiple areas.  Although the earliest clear evidence of 
social and occupational impairment warranting a rating of 100 
percent is the October 2000 VA outpatient record, the Board 
believes that a reasonable doubt has been raised in this case 
warranting a finding that the veteran's PTSD was totally 
disabling as of February 22, 2000.  While it is reasonable to 
assume that the increase in disability occurred prior to 
receipt of the veteran's claim in April 2000 and prior to his 
group therapy treatment on February 22, 2000, when the 
increase in disability actually occurred is not factually 
ascertainable.  Therefore, the Board has concluded that an 
effective date of February 22, 2000, but not earlier, is 
warranted for the 100 percent rating for PTSD.   


ORDER

An effective date of February 22, 2000, but not earlier, for 
the assignment of a 100 percent evaluation for PTSD is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


